The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are pending and examined.  Claims 1-20 are cancelled.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-26 of U.S. Patent No. 9557738 (B2), claims 1-16 of U.S. Patent No. 10185318 (B2), and claims 1-20 of U.S. Patent No. 10942528 (B2) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patents since the patents and the application are claiming common subject matter, as follows: method, system and non-transitory computerreadable medium for remotely controlling the flight path of an aerial vehicle, the comprising: receiving a video captured by a camera of an aerial vehicle; synchronizing telemetric data and the video to generate synchronized data; and displaying, via a user interface corresponding to the aerial vehicle and as selectable options, the synchronized data and one or more applications associated with the aerial vehicle.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. 
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 22 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention 
Claims 22 and 32 recite a feature “smartphone” which is indefinite and unclear.  There is no standard what a smartphone is and the specification has provided no definition or standard of a smartphone.  For examination purpose, a smartphone is a computer device.   Appropriate correction is required.  
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-34, 36-38, and 40 are rejected under 35 U.S.C. §103 as being unpatentable over Stark et al., US 2014/0249693 (A1)in view of Krumes et al., US 5465142 (A).
As to claim 21, Stark teaches a method comprising: 
receiving a video captured by a camera of an aerial vehicle (“Due to their ease of both construction and control, multirotor aircraft are frequently used in model and radio control aircraft projects such as to provide a lower budget option for creating aerial photography and videos. In these implementations, the UAVs may carry as a payload one or more cameras and be remotely controlled to move over a targeted object or geographical area”, 7); 
Stark does not specifically teach the method, comprising: 
synchronizing telemetric data and the video to generate synchronized data; and
displaying, via a user interface corresponding to the aerial vehicle and as selectable options, the synchronized data and one or more applications associated with the aerial vehicle.
However, Krumes teaches that an obstacle avoidance system for aircraft with a turret assembly with a control circuitry that synchronizes images received from multiple on-board scanners with range data related to a range of objects upon aircraft return, a display system showing position of the aircraft among a scene with obstacle or objects of concerns such as power lines along a flight path of the aircraft in a window of safety with selectable option of parameter terms by a pilot (Krumes: Figs. 3, 17 and 18; abs, C1L57-C2L15, C4L20-44, C18L33-C19L46, C20L62-C21L53).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the drone control as taught by Stark to include synchronizing telemetric data and the video to generate synchronized data; and displaying, via a user interface corresponding to the aerial vehicle and as selectable options, the synchronized data and one or more applications associated with the aerial vehicle as taught by Krumes to enhance safety operation of the drone (Stark: ¶11). 
As to claim 22, Stark modified by Krumes teaches the method wherein the user interface is displayed by any of a remote controller or a smartphone in communication with the aerial vehicle (Stark: ¶6, 13).
As to claim 23, Stark modified by Krumes teaches the method wherein the video is captured by the camera while the aerial vehicle is executing a flight path (Stark: ¶6).
As to claim 24, Stark modified by Krumes teaches the method wherein at least a portion of the video corresponds to an avoidance of one or more obstacles detected by the aerial vehicle along the flight path (Stark: ¶6-8).
As to claim 25, Stark modified by Krumes teaches the method wherein the flight path is a modified flight path (Stark: Fig. 3 and related text, ¶17, 28, 63).
As to claim 26, Stark modified by Krumes teaches the method wherein the modified flight path is generated by the aerial vehicle based on each location of the one or more obstacles and based on one or more redundant routes that trace around the one or more obstacles (Stark: Fig. 3 and related text, ¶7, 8, 17, 28, 63).
As to claim 29, Stark modified by Krumes teaches the method further comprising:
receiving an indication that one or more sensors of the aerial vehicle has detected a predefined condition (Stark: ¶6).
As to claim 30, Stark modified by Krumes teaches the method wherein the predefined condition includes any of a structural condition of a mechanical component of the aerial vehicle and an operational condition of an electronic component of the aerial vehicle (Stark: ¶6).
As to claims 31, 32, 33, and 34 they are system claims that recite substantially the same limitations as the respective method claims 21, 22, 23, and 24.  As such, claims 31, 32, 33, and 34 are respectively rejected for substantially the same reasons given for respective claims 21, 22, 23, and 24 above and are incorporated herein.
As to claim 36, it is a system claim that recites substantially the same limitations as the combined method claims 29 and 30.  As such, claim 36 is rejected for substantially the same reasons given for combined claims 29 and 30 above and are incorporated herein.
As to claim 37, it is a method claim that recites substantially the same limitations as the respective method claim 21.  As such, claim 37 is rrejected for substantially the same reasons given for respective claims 2 above and are incorporated herein.
As to claim 38, Stark modified by Krumes teaches the non-transitory computer reader medium wherein the data is telemetric data (Stark: ¶16).
As to claim 40, it is a method claim that recites substantially the same limitations as the combined method claims 29 and 30.  As such, claim 40 is rejected for substantially the same reasons given for combined claims 29 and 30 above and are incorporated herein.
Claims 27-28, 35, and 39 are rejected under 35 U.S.C. §103 as being unpatentable over Stark et al., US 2014/0249693 (A1) in view of Krumes et al., US 5465142 (A), further in view of Gur et al., US 20070236366 (A1).  
As to claims 27-28, Stark modified by Krumes does not explicitly teach the method wherein the user interface is configured based on a predefined template that includes the selectable options, and wherein the one or more applications include one or more gauges. 
However, Gur teaches that a method and system for the acquisition of data and for the display of received data in the form of at least one gauge for an aircraft with image of the gauge needle selected/recognized to correspond to particular region of interest within a video frame (Gur: Figs. 4, 6, and 11 and related text and abs; ¶215-216).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display as taught by Stark and Krumes to include the user interface is configured based on a predefined template that includes the selectable options, and the one or more applications include one or more gauges as taught by Gur to enhance safety operation of the drone (Stark: ¶11). 
As to claims 35, it is a system claim that recites substantially the same limitations as the method claim 27.  As such, claim 35 is respectively rejected for substantially the same reasons given for claim 27 above and are incorporated herein (see the Claims 1 and 27 above for rationale of obviousness, motivation, and reason to combine).
As to claim 39, it is a method claim that recites substantially the same limitations as the method claim 27.  As such, claim 39 is rejected for substantially the same reasons given for claim 27 above and are incorporated herein (see the Claims 1 and 27 above for rationale of obviousness, motivation, and reason to combine).
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUEN WONG/Primary Examiner, Art Unit 3667